L. CHARLES WRIGHT, Retired Appellate Judge.
George Greenwood, pro se, has filed a two-page brief with this court. The brief does not contain a table of contents, a statement of the case, a statement of the facts, a statement of the issue presented for review, or an argument with supporting authority. Rule 28(a), Alabama Rules of Appellate Procedure. As a result of the numerous deficiencies in brief, Greenwood’s argument is simply not comprehensible. Furthermore, the clerk’s record that is before us does not lend any clarity to Greenwood’s brief.
The general policy of this court is to reach the merits of an appeal whenever possible. Braxton v. Stewart, 539 So.2d 284 (Ala.Civ.App.1988). When an appellant, however, fails to comply with Rule 28(a), A.R.A.P., he puts himself into a perilous position.
We hesitate to affirm the judgment of the trial court on what appears to be a mere technicality. In this instance, however, we are unable to address the merits of Greenwood’s claim because he has failed to articulate the claim in an intelligible manner. Braxton.
The judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.